Citation Nr: 0919688	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1944 to August 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for a back condition.  

The Board notes that in a September 1945 rating decision, the 
RO previously denied a claim for a back condition.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
Veteran has submitted new and material evidence to reopen the 
previously denied claim.

The Veteran requested a RO hearing in May 2007, but withdrew 
this request in February 2008.  

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1945 rating decision, the RO 
denied service connection for a back condition.
 
2.  Evidence received since the September 1945 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder

CONCLUSIONS OF LAW

1.  The September 1945 rating decision which denied service 
connection for a back condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the September 1945 
rating decision is new and material; the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a March 
2006 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  The March 2006 letter 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The Veteran was not provided with adequate VCAA notice in 
regard to new and material evidence.  In light of the Board's 
favorable decision on that issue, however, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, and lay statements have been associated with the 
claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim 
for service connection for a back disorder in a September 
1945 rating decision.  The RO reopened and reconsidered the 
Veteran's claim for service connection in a June 2006 rating 
decision.  The Board finds that the RO was ultimately correct 
in reopening the Veteran's claim; nevertheless, the Board 
must address the issue of new and material evidence.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in September 1945.  In 
that decision, the RO found that an acquired back deformity 
was not incurred or aggravated in service.  Evidence of 
record at the time of the September 1945 rating decision 
included the Veteran's service treatment records. 

Evidence received subsequent to the September 1945 rating 
decision pertaining to the Veteran's claim includes (1) lay 
statements submitted by the Veteran; and (2) VA treatment 
records dated in 2005.  This evidence is new in that it has 
not been previously submitted.

The Board finds that the new evidence submitted is material.  
In the Veteran's lay statements, he reported sustaining an 
in-service back injury, and reported subsequent treatment in 
service.  He reported having back pain since his separation 
from service.  VA treatment records dated in August 2005 
reflect diagnoses of degenerative joint disease, a mild 
anterior wedge compression fracture diagnosed in March 1999, 
and mild scoliosis.  New evidence of record suggests that the 
Veteran sustained an injury in service, establishes current 
back diagnoses, and reflects chronicity of symptomatology as 
reported by the Veteran.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  Accordingly, the 
Board finds that the Veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a back disorder.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened, and to this extent only, the appeal is 
granted.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the Veteran's claims.

The Veteran has not been yet afforded a VA examination.  
Service treatment records, in this case, show that the 
Veteran's back was noted to be normal on enlistment.  He was 
treated for back pain in service, with a diagnosis of 
acquired deformity of the dorsal spine.  Specifically, a July 
1945 Report of Medical Survey which found the Veteran unfit 
for duty noted that the Veteran had a history of persistent 
pain in the mid-back for several years which he associated 
with an accident when he fell from a truck prior to service.  
In the report, it was noted that during the Veteran's recruit 
training, the pain became more pronounced and that he 
frequently reported to sick call.  On completion of his 
training, the Veteran was sent to the U.S. Naval Ammunition 
Depot in Oahu.  Shortly after his arrival there, he was 
hospitalized at a U.S. Naval Hospital with a diagnosis of 
acquired deformity of the back and evacuated to a U.S. Naval 
Hospital in San Diego where he was surveyed to limited duty 
in February 1945.  It was noted that x-ray findings of the 
lower dorsal spine dated in January 1945 showed evidence of 
narrowing of the bodies of the vertebra; kyphosis probably 
the result of an old chronic epiphysitis; and slight 
roughening of the superior and inferior surface of the bodies 
of the vertebra in the lower dorsal and upper lumbar region.  
X-ray findings at the time of the Medial Board Survey showed 
mild changes in the bodies of T-7, 8, 9, and 10 which were 
minimal in amount and characterized by a small amount of bony 
absorption with slight anterior wedging.  T-7 probably showed 
the greatest changes in that there was a mild degree of 
scoliosis.  The examiner noted that the changes described 
could be on the basis of some osteochondritis as he did not 
see any evidence of a fracture, either recent or of 
longstanding.  These findings had been described as being 
factors in the production of back pain.  Following 
examination of the Veteran, it was recommended that the 
Veteran be discharged from the Navy based on his acquired 
deformity of the back which was found to have existed prior 
to service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304(b) 
(2008).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (2008); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  The United States Court 
of Appeals for Veterans Claims has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, a higher court explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be." Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(a), (b) (2008).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, the law as interpreted under Cotant v. Principi, 
17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 
2003), essentially mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disorder 
existed prior to service and that it was not aggravated by 
service.

The Veteran has current diagnoses of degenerative joint 
disease, a compression fracture, and mild scoliosis.  The 
Veteran has reported back pain since service.  The Board 
finds, therefore, that a VA opinion is necessary in this case 
to determine if the Veteran's currently diagnosed back 
disorders are related to in-service findings pertaining to 
the back.  

On remand, the Veteran should be afforded an opportunity to 
submit any additional evidence in support of his claim.  The 
RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should request that the 
Veteran identify all medical care 
providers who have treated him for a back 
disorder since service.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The RO should obtain all outstanding 
VA treatment records and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

3.  After all available evidence has been 
associated with the claims file; the RO 
should refer the case to an appropriate 
VA examiner for a medical opinion.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
must review the entire claims folder to 
include available service records.  

The examiner should identify all current 
back diagnoses and state whether any such 
diagnosed disorder is at least as likely 
as not related to the Veteran's military 
service.  

In rendering this opinion, the examiner 
should address whether there is clear and 
unmistakable evidence that the Veteran 
had a disorder of the spine that pre-
existed his military service, and if it 
did, whether there also is clear and 
unmistakable evidence this pre-existing 
disorder was not aggravated (meaning 
chronically worsened or permanently 
increased in severity) during his active 
military service beyond its natural 
progression.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.

If the examiner determines a back 
disorder did not pre-exist the Veteran's 
military service, then he or she should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) this disorder is 
causally related to the Veteran's 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the examiner determines that a VA 
examination is necessary, the Veteran 
should be afforded such. 

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in the 
Veteran's available service records.  

4.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


